Adams, J.
The finding of the court not only shows the facts, but the conclusions°of law thereon. The defendant by’ his assignments of errors raised the question in regard to the correctness of the conclusions of law, but for some reason he has not seen fit to file any argument. It is a familiar rule of this court that no assigned errors will be considered which are not argued, and where no argument is filed by the appellant the prosecution of the appeal must be deemed to have been abandoned. We think that the appeal must be
Dismissed.